The judgment of the Supreme Court was entered October 16th 1876,
Per Curiam.
— We are of opinion that the alleged injury to the plaintiffs, as individual stockholders in these cases, cannot be redressed by an action at law for negligence, against the directors of the bank. The remedy must be in a form to protect the interests of the corporation as the trustee for all its stockholders and the creditors. Whether it should be by an action in the name of the corporation against the negligent directors or a bill in equity against both, it is not necessary to decide, as the case is now presented.
Judgments affirmed.